Per Curiam,
Upon the exceptions of creditors of the estate of the decedent, the administratrix was surcharged the sum of $1,032.75, an amount sufficient to pay the debts of the decedent. The auditing judge in the court below found, as facts and conclusions of law, that “ the administratrix on the same day letters of administration were granted to her obtained a transfer of the license to herself, refused the offer of $6,500, soon thereafter, became the tenant of the property in place of her deceased husband, retained the other personal property for her own use, carried on the business as her own from that time until the present, and now in effect says that all she is in law or equity bound to pay therefor to the creditors of her deceased husband is the proportion of the license fee and the appraised value of his household goods, bar fixtures and liquors on hand; but, in view of the facts, the contrary seems to be well settled: Buck’s Estate, 185 Pa. 57; Mueller’s Estate, 190 Pa. 601. See also In Re Becker, 98 Fed. Repr. 407. The present case is readily distinguishable from Malton’s Estate in this court, not reported. There the testator was owner of the real estate where he carried on his saloon and devised the same to his wife for life. There was no lease and, of course, the license expired with the death of the owner.”
*401“ The auditing judge has reached the conclusion that the administratrix should be surcharged with a sum sufficient to pay the creditors. She being a creditor and sole legatee, it is unnecessary to charge her with any additional amount, as it would simply be awarded to her in her own right.”
Accepting the findings of fact as made by the court below, we are satisfied with the conclusions of law drawn therefrom. Without considering the specifications of error in detail, we are satisfied that no error was committed in the court below.
Decree affirmed.